Case 5:19-cv-00139-RWS-CMC Document 63 Filed 09/23/20 Page 1 of 2 PageID #: 499




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

  GENE FRASE,                                        §
                                                     §
                                                     §     CIVIL ACTION NO. 5:19-CV-00139-RWS
                   Plaintiff,                        §
                                                     §
  v.                                                 §
                                                     §
  JAMES MCCORMICK, ET AL.,                           §
                                                     §
                   Defendants.                       §

                                                 ORDER

          The Plaintiff Gene Frase, an inmate of the Bowie County Correctional Center proceeding pro

  se, filed this civil rights lawsuit under 42 U.S.C. § 1983 complaining of alleged violations of his

  constitutional rights. This Court referred the case to the United States Magistrate Judge pursuant to 28

  U.S.C. § 636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules for the Assignment

  of Duties to United States Magistrate Judges. This Order concerns the motion to dismiss filed by the

  Defendant Dexter Payne, Deputy Director of the Arkansas Department of Corrections.

          Plaintiff contended he was assaulted by two jail inmates, Lewis and Jones, on or around

  October 25, 2019. He claimed the correctional officers at the jail were deliberately indifferent to his

  safety following the assault.

          Plaintiff stated Director Payne “is the Deputy Director of the Arkansas Department of

  Corrections. He is legally responsible for operations of institutions and grievance procedures for the

  exhaustion of administrative remedies and welfare of inmates.” He further alleged Director Payne

  “ignore[d] conditions and treatment that exposes me to harm and led to violation of rights.” There are

  no other mentions of Director Payne in Plaintiff’s complaint.
Case 5:19-cv-00139-RWS-CMC Document 63 Filed 09/23/20 Page 2 of 2 PageID #: 500




          Director Payne filed a motion to dismiss, to which Plaintiff did not respond. After review of

  the pleadings, the Magistrate Judge issued a Report recommending the motion to dismiss be granted

  and Director Payne dismissed from the lawsuit. Plaintiff received a copy of this Report on August 24,

  2020, but filed no objections thereto; accordingly, he is barred from de novo review by the District

  Judge of those findings, conclusions, and recommendations and, except upon grounds of plain error,

  from appellate review of the unobjected-to factual findings and legal conclusions accepted and adopted

  by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).

          The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

  Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

  United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

  (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly
       .
  erroneous, abuse of discretion and contrary to law.”). It is accordingly

          ORDERED that the Report of the Magistrate Judge (Docket No. 61) is ADOPTED as the

  opinion of the District Court. It is further

          ORDERED that the motion to dismiss filed by Director Dexter Payne (Docket No. 22) is

  GRANTED and the claims against Director Payne are DISMISSED WITH PREJUDICE. Director

  Payne is dismissed as a party to this lawsuit. The dismissal of these claims shall have no effect upon

  the remaining claims and defendants in this lawsuit.

          So ORDERED and SIGNED this 23rd day of September, 2020.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                                 Page 2 of 2
